Jordan, Justice,
dissenting.
There can be no question that under the facts of this case there was a material change of conditions so as to authorize a change of custody. In my opinion the trial court abused its discretion in not allowing this child to remain with his natural father, to whom he had voluntarily fled from the alleged cruel treatment by his stepfather.
It is my further opinion that in the light of modern times when most children are capable of reaching mature judgment earlier in their lives that the General Assembly should lower from 14 years to 12 years the age at which a child shall have the right to select the parent with whom he prefers to live. Code Ann. § 74-107. The facts of this case amply support the wisdom of such a change.